396 S.C. 525 (2012)
722 S.E.2d 805
In the Matter of Craig J. POFF, Petitioner.
Not in Source.
Supreme Court of South Carolina.
February 23, 2012.

ORDER
JEAN H. TOAL, CHIEF JUSTICE.
Respondent was suspended on August 22, 2011, for a period of six (6) months. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.